DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to U.S Application No. 14/907,510 filed January 25, 2016 now Patent No. 10,569,043; to PCT Application No. NZ2014/000163, filed on August 8, 2014 to provisional application 61/870,129 filed on August 26, 2013 and to provisional application 61/864,477 filed on August 9, 2013.

Status of Claims 
This Office Action is responsive to the preliminary amendment filed on May 29, 2020. As directed by the amendment: claims 1-13 have bene cancelled and claims 14-35 have been added. Thus, claims 14-35 are presently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 14-15, 26-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chua (U.S. Publication No. 2014/0276169).
Regarding Claim 14, Chua discloses a nasal interface, comprising: a plurality of asymmetrical nasal delivery elements (6, 8; Fig. 1-3), comprising: a first nasal delivery element (8; Fig. 1-3) that is a first nasal prong (A, Fig. A annotated below; ¶¶ 0023-0027); and a second nasal delivery element (6; Fig. 1-3) that is a nasal pillow (44; Fig. 1-3; ¶¶ 0023, 0028-0033); wherein a first external circumference (at 32; Fig. 1-3; ¶¶ 0025, 0027) of the first nasal prong of the first nasal delivery element is different than a second external circumference (B, Fig. A annotated below) of the nasal pillow of the second nasal delivery element to cause asymmetrical leak around the asymmetrical nasal delivery elements in use [¶¶ 0023-0034; Examiner notes: Chua discloses the nasal pillow of the second nasal delivery element as providing a seal (¶ 0031) and the first nasal prong of the first nasal delivery element as allowing exhalation (C, Fig. A annotated below; ¶ 0034) to pass out of the nare (i.e. leak). Therefore, an asymmetrical leak around the asymmetrical nasal delivery elements in use exists].

    PNG
    media_image1.png
    383
    756
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Chua.
Regarding Claim 15, Chua discloses the nasal interface wherein each of the first nasal delivery element and the second nasal delivery element comprises: the first nasal prong having the first external circumference and the nasal pillow having the second external circumference, the second external circumference being greater than the first external circumference (Fig. 1-3; ¶¶ 0023-0034).
Regarding Claim 26, Chua discloses the nasal interface wherein the second nasal delivery element causes a greater peak expiratory pressure in the patient's nares compared to the first nasal delivery element in use [¶¶ 0023-0034; Examiner notes: Chua discloses the nasal pillow of the second nasal delivery element as providing a seal (¶ 0031). Thereby causing a greater peak expiratory pressure in the patient's nares compared to the first nasal delivery element in use.].
Regarding Claim 27, Chua discloses the nasal interface wherein the first external circumference and the second external circumference is a respective maximum circumference of the first nasal prong and the second nasal prong or the nasal pillow (Fig. 1-3; ¶¶ 0023-0034).

Regarding Claim 28, Chuan discloses a system for delivering gas to the airway of a subject in need thereof, improving the ventilation of the subject in need thereof, reducing the volume of anatomical dead space within the volume of the airway of the subject in need thereof, and/or treating a respiratory condition in the subject in need thereof (¶¶ 0007, 0011-0014, 0017), the system comprising: a flow generator (24; Fig. 1-3; ¶ 0024); a nasal interface (2; Fig. 1-3) comprising asymmetrical nasal delivery elements (6, 8; Fig. 1-3), the asymmetrical nasal delivery elements comprising a first nasal delivery element (8; Fig. 1-3) that is a first nasal prong (A, Fig. A annotated above; ¶¶ 0023-0027); and a second nasal delivery element (6; Fig. 1-3) that is a nasal pillow (44; Fig. 1-3; ¶¶ 0023, 0028-0033), wherein a first external circumference (at 32; Fig. 1-3; ¶¶ 0025, 0027) of the first nasal prong of the first nasal delivery element is different than a second external circumference (B, Fig. A annotated above) of the nasal pillow of the second nasal delivery element to cause asymmetrical leak around the asymmetrical nasal delivery 
Regarding Claim 29, Chuan discloses the system for delivering gas wherein the improving the ventilation of a subject in need thereof includes reducing peak expiratory pressure [¶¶ 0023-0034; Examiner notes: Chua discloses the first nasal prong of the first nasal delivery element as allowing exhalation (C, Fig. A annotated above; ¶ 0034) to pass out of the nares (i.e. leak) without restriction. Therefore, peak expiratory pressure is reduced.].
Regarding Claim 32, Chuan discloses the system for delivering gas wherein the system configured such that in use a sound generated by the expiration of gas through the nares is less than a sound generated by nasal expiration during nasal high flow therapy conducted at an equivalent flow rate using a nasal interface that comprises symmetrical nasal delivery elements [¶¶ 0023-0034; Examiner notes: Chua discloses the nasal pillow of the second nasal delivery element as providing a seal (¶ 0031) and the first nasal prong of the first nasal delivery element as allowing exhalation (C, Fig. A annotated above; ¶ 0034) to pass out of the nares (i.e. leak) without restriction. Therefore, symmetrical nasal delivery elements comprising the nasal pillows of the second nasal delivery element would result in a greater sound generation due to the seal they provide (¶ 0031)]. 
 Regarding Claim 33, Chuan discloses the system for delivering gas wherein the system is configured such that in use using the second nasal delivery element having a larger external circumference (B, Fig. A annotated above) results in a higher delivered pressure during both inspiration and expiration in comparison to using the first nasal delivery element a smaller external circumference (at 32; Fig. 1-3; ¶¶ 0023-0034; Examiner notes: Chua discloses the nasal 
Regarding Claim 34, Chuan discloses the system for delivering gas wherein the system is configured to provide nasal high flow therapy to the subject (¶ 0006).

Regarding Claim 35, Chuan discloses A system for delivering nasal high flow therapy to the airway of a subject, comprising: a flow generator (24; Fig. 1-3; ¶ 0024) configured to produce a flow of breathing gases suitable for nasal high flow therapy (¶¶ 0006-0007, 0011-0014, 0017); a nasal interface (2; Fig. 1-3) comprising a first nasal delivery element (8; Fig. 1-3) configured to be associated with a first nare of the subject (Fig. 1-3; ¶¶ 0023, 0026-0033) and a second nasal delivery element (8; Fig. 1-3) configured to be associated with a second nare of the subject(Fig. 1-3; ¶¶ 0023, 0026-0033), wherein the first nasal delivery element and the second nasal delivery element are sized and/or shaped to provide asymmetrical leak between the first nare and the first nasal delivery element and the second nare and the second nasal delivery element in use [¶¶ 0023-0034; Examiner notes: Chua discloses the nasal pillow (44; Fig. 1-3) of the second nasal delivery element as providing a seal (¶ 0031) and the first nasal prong (A, Fig. A annotated above) of the first nasal delivery element as allowing exhalation (C, Fig. A annotated above; ¶ 0034) to pass out of the nare (i.e. leak). Therefore, an asymmetrical leak around the nasal interface in use exists]; a breathing circuit (20; Fig. 1-3) that delivers a flow of breathing gases from the flow generator to the nasal interface (¶ 0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chuan as applied to claim 14 above.
Regarding claims 18-19, Chuan discloses the nasal interface wherein the second outer circumference is smaller than the first outer circumference (Fig. 1-3; ¶¶ 0023-0034). 
Chuan does not specifically disclose the nasal cannula system wherein the ratio of the first outer circumference to the second outer circumference is 1:2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chuan to have the ratio of the first outer circumference to the second outer circumference as 1:2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chuan would not operate differently with the claimed relationship between the first outer circumference and the second outer circumference, and since the second outer circumference is larger than the first outer 
Regarding claims 20-21, Chuan discloses the nasal interface wherein the first nasal prong having a first internal cross-sectional area (A, Fig. B annotated below) and the nasal pillow having a second internal cross-sectional area (B, Fig. B annotated below). 

    PNG
    media_image2.png
    462
    761
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Chuan.
Chuan does not specifically disclose the nasal interface, wherein the second internal cross-sectional area is between 1.5 mm2 and 50 mm2 and the first internal cross-sectional area is 50% of the second internal cross-sectional area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chuan to have the second internal cross-sectional area being between 1.5 mm2 and 50 mm2 and the first internal cross-sectional area 
Regarding claims 22-23, Chuan discloses the nasal interface wherein the first nasal prong having a first internal cross-sectional area (A, Fig. B annotated above) and the nasal pillow having a second internal cross-sectional area (B, Fig. B annotated above).
Chuan does not specifically disclose the nasal interface, wherein the ratio of the first internal cross-sectional area to the second internal cross-sectional area is 1:2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chuan to have the ratio of the first internal cross-sectional area to the second internal cross-sectional area be 1:2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuan as applied to claim 14 above, and further in view of Guney et al. (U.S. Publication No. 2009/0044808; hereinafter: “Guney”).
Regarding claims 16-17, Chuan discloses the nasal interface wherein the second outer circumference is smaller than the first outer circumference (Fig. 1-3; ¶¶ 0023-0034). 
Chuan does not specifically disclose the nasal cannula system wherein the second outer circumference is about 7.5 mm to about 30 mm and the first outer circumference is 50% of the second outer circumference.
Guney teaches a patient interface (Figs. 27a-27l) comprising a second nasal delivery element (A, Fig. C annotated below) that is a nasal pillow (B, Fig. C annotated below) having a second outer circumference (C, Fig. C annotated below; ¶ 0369) wherein the second outer circumference is about 7.5 mm to about 30 mm (¶ 0369, calculating the second outer circumference using D12 and D15; Fig. 27c) for the purpose of providing improved seal, fit, comfort, stability, adjustability and ease (¶¶ 0005, 0008, 0368-0371). 

    PNG
    media_image3.png
    515
    675
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 27c of Guney.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second nasal delivery element of Chuan to include the second outer circumference being about 7.5 mm to about 30 mm as taught by Guney for the purpose of providing improved seal, fit, comfort, stability, adjustability and ease (See Guney: ¶¶ 0005, 0008, 0368-0371).
The modified device of Chuan does not expressly discloses the nasal interface wherein the first outer circumference is 50% of the second outer circumference. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Chuan to have the first outer circumference being 50% of the second outer circumference since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chua as applied to claim 14 above, and further in view of Gunaratnam et al. (U.S. Publication No. 2002/0157672; hereinafter: “Gunaratnam”)
Regarding Claim 24, Chua discloses the nasal cannula system, shown above. 
Chua does not specifically disclose the nasal cannula system adapted so that fittings may be attached to the nasal delivery elements of the interface to alter the shape or inner or outer diameters of the nasal delivery elements to efficiently clear dead space, reduce operational flow, and reduce noise.
Gunaratnam teaches nasal interface (500) adapted so that fittings (510) may be attached to nasal delivery elements (520) of the interface to alter the inner diameters of the nasal delivery elements to reduce operational flow (¶¶ 0045-0048; Figs. 5a-5b) for the purpose of providing a sealing oxygen supply engagement (¶¶ 0045-0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nasal cannula system of Chua to include the attaching fittings to the nasal delivery elements of the interface to alter the inner diameter of the .

Allowable Subject Matter
Claim 25 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785